Pratt, J.
The answer set up a good defense to the plaintiff’s complaint. The drawing.and acceptance of the order constituted an assignment of the sum expressed therein; and when the plaintiff' accepted said order and promised to pay the amount, it became liable. By demurring, the plaintiff admits that the money was due on the contract on the 5tli of September, 1885, and that there was no notice not to pay to Taylor until after that date.
Neither does the form of the order furnish any reason why the plaintiff should refuse to pay the defendant Taylor. It is plain what was the intention of the parties, and the order will be construed in accordance therewith It was drawn upon the plaintiff through its president, and assigned the fund due Young upon his contract with the company to the amount stated therein.
We hold that the facts stated and admitted by the demurrer are sufiicient to entitle the defendant to judgment.
Judgment reversed, and judgment absolute ordered for defendant Taylor against plaintiff for. $107 interest and costs.